

Exhibit 10.01


[logo.jpg]
April 13, 2012
12061 Bluemont Way
Reston, VA 20190
t: 703-948-3200


VerisignInc.com
Mr. George E. Kilguss, III
3321 Grant Valley Road
Atlanta, GA 30305


Dear George:


On behalf of VeriSign, Inc. (“Verisign” or the “Company”), I am pleased to offer
you a regular full-time position as Senior Vice President, Chief Financial
Officer, reporting to me. Below are details of the offer:
 

1.
Start Date: On or before May 14, 2012.


2.
Annual Base Salary: $375,000 (paid in bi-weekly installments subject to
Verisign’s regular payroll practices).

3.
Annual Bonus: You will be eligible to receive a discretionary annual bonus based
on individual and Company performance and subject to the terms and conditions of
the Verisign Performance Plan (“VPP”), as may be amended from time to time. Your
target bonus percentage will be 60% of your annual base salary, subject to
proration based on your hire date and as otherwise explained in the VPP.

4.
Equity Grants:

a.
Restricted Stock Units (“RSUs”): I will recommend to the Compensation Committee
of the Verisign Board of Directors (the “Compensation Committee”) that you be
granted time vested RSUs covering 40,000shares of Verisign common stock, such
grant subject to the terms and conditions of the Amended and Restated VeriSign,
Inc. 2006 Equity Incentive Plan (the “Plan”), the corresponding RSU agreement,
and any related documents. The grant date will be the date of your commencement
of employment as Senior Vice President, Chief Financial Officer (the “Grant
Date”). This award will fully vest over a period of four years from the Grant
Date with 25% vesting on each annual anniversary of the Grant Date, provided
that you are employed by Verisign or one of its direct or indirect subsidiaries
on that particular date. We recommend that you consult with your tax advisor
regarding tax treatment of RSUs.





--------------------------------------------------------------------------------

Page 2
George E. Kilguss, III



b.
Performance-Based RSUs: Subject to the below, I will recommend to the
Compensation Committee that you be granted performance-based RSUs of Verisign
common stock, the target amount of which is performance based RSUs covering
40,000 shares of Verisign common stock, and subject to the terms and conditions
of the Plan, the corresponding performance-based RSU agreement, and any related
documents. Please note that the above number of RSUs represents a target amount.
The actual number of performance-based RSUs that will be earned is based on
achievement of the 2012 VPP performance measures. The RSUs earned may range from
0% to 150% of target based on the final certified performance results of the
2012 VPP and the corresponding funding multiplier. Any performance-based RSUs
earned under this Section 4.b. will fully vest over a period of four years from
the Grant Date with 25% vesting upon certification of the achievement of the
performance measures by the Compensation Committee and receipt of an unqualified
signed opinion from the Company’s independent registered public accounting firm
regarding the financial statements contained in the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2012, and thereafter 25%
subsequently vesting on each annual anniversary of the Grant Date starting in
2014, provided that you are employed by Verisign or one of its direct or
indirect subsidiaries on each of those dates. Performance-based RSUs are not
“earned” until the above events occur and they vest according to the above
schedule.

c.
Stock Retention Policy: You will be required to comply with Verisign’s Stock
Retention Policy, a copy of which is attached to this offer letter as Exhibit A.

5.
Benefits, Vacation, and Holidays:  You will be eligible to participate in the
employee benefit programs available to similarly situated Verisign employees in
the U.S. (including medical, dental, and life), as may be in effect from time to
time, subject to the terms and conditions of the relevant plans and Verisign
policies. In addition, new employees currently accrue up to 18 days of paid time
off per year, as outlined in Verisign's policies, and Verisign currently
observes 11 paid holidays per year. 

6.
Change-In-Control Agreement: You will be eligible to enter into the Amended and
Restated Change-In-Control and Retention Agreement, approved by the Compensation
Committee on April 26, 2011, which is attached hereto as Exhibit B.


7.
Confidentiality Agreement and Background Check: Please note that this offer is
also contingent upon: (a) you signing and returning Verisign’s standard
Assignment of Invention, Nondisclosure and Nonsolicitation Agreement
(“Confidentiality Agreement”), a copy of which is attached as Exhibit C; (b) you
providing evidence of your legal right to work in the United States as required
by the U.S. Citizenship and Immigration Services; and (c) successful clearance
of your background check. To the extent permitted by applicable law, such
background check may include, among other things, an identity check,
investigation of your educational, employment, and credit history, department of
motor vehicle and criminal records check, drug testing, an investigation to
determine whether you have been "statutorily disqualified," as such term is
defined in Section 3(a)(39) of the Securities Exchange Act of 1934 (as amended),
and satisfactory review of any non-competition restriction. From time to time,
you may be required to redo the background check, such as if required by a
customer for legitimate business reasons.






--------------------------------------------------------------------------------

Page 3
George E. Kilguss, III



8.
At-Will Employment: If you accept this offer, you will be employed on an at-will
basis, which means that the employment relationship can be terminated at any
time by either party, with or without cause or notice. Any change to the at-will
nature of employment can only be made by a written amendment to this offer
letter, approved by the Verisign Board of Directors, which expressly states that
your employment is no longer at-will. As an employee, you will be expected to
review and comply with all Verisign policies, including, without limitation, our
Code of Conduct and Human Resources policies available on our intranet.



9.
Relocation Assistance: Provided you execute Verisign’s standard Relocation
Repayment Agreement, a copy of which is attached as Exhibit D, you will be
eligible to receive relocation reimbursement for costs incurred within one year
from the commencement of your employment up to $150,000, subject to Verisign’s
U.S. Domestic Relocation Policy and repayment terms, a copy of which is attached
as Exhibit E. Should you voluntarily terminate your employment with Verisign for
any reason within one year from the commencement of your employment, you will be
required to reimburse Verisign the relocation expenses on a 12-month pro-rated
basis.

10.
Taxes: All payments and vesting events outlined in this offer letter will be
less applicable deductions and withholdings.

11.
Integrated Agreement: The offer letter and its accompanying Exhibits A-E, once
accepted by you and Verisign, will constitute the entire agreement between you
and Verisign concerning the subject matter therein and will supersede any prior
or contemporaneous agreements, promises, representations, or understandings,
whether written or verbal, or express or implied. The agreement may not be
modified in any material respect absent a writing signed by an authorized
representative of Verisign.

To accept this offer, please sign below and return the original offer letter,
the signed Exhibits A through E, and the additional enclosed documents in the
return envelope, and please keep a copy for your records. This offer will expire
one week after it is provided to you.
Our new hire orientation meetings are conducted weekly. The meeting time is
approximately two hours and begins at 9:00 a.m. EST. Brian Mann will contact you
after I receive your signed offer letter to confirm a date for your new hire
orientation.
Verisign is the trusted provider of Internet infrastructure services for the
networked world. Billions of times each day, Verisign helps companies and
consumers all over the world connect between the dots. We hope you will join our
team and help Verisign to achieve its goals! 


Sincerely,
VERISIGN, INC.
 
 
ACCEPTED:
BY:
/S/    D. JAMES BIDZOS        
 
 
/S/    GEORGE E. KILGUSS, III      
 
D. James Bidzos
 
 
(Signature)
 
Executive Chairman, President & CEO
 
 
Date: 4-20-12









--------------------------------------------------------------------------------






EXHIBIT A
STOCK RETENTION POLICY




--------------------------------------------------------------------------------






Stock Retention Policy
For VeriSign Board of Directors and Certain Officers
Effective August 1, 2009
(amended July 26, 2011)
1.Introduction. The Compensation Committee of the Board of Directors believes
that certain of the Company’s officers and members of the Board should retain
long-term ownership of common stock of the Company received as incentive
compensation to further align their interests with the long-term interests of
the Company’s stockholders. To further that goal, the Compensation Committee has
adopted this Stock Retention Policy effective as of August 1, 2009 (the
“Effective Date”). References to “Stock Retention Policy” shall include Rules of
Administration adopted in accordance with Section 4 below.
2.Covered Individuals. This Stock Retention Policy applies to each of the
Company’s employees at the Senior Vice President level and above (“Officers”),
and the members of the Company’s Board of Directors (“Directors”) as of the
Effective Date and to each individual who shall become an Officer or Director
after the Effective Date.
3.Covered Awards. This Stock Retention Policy applies to all equity compensation
awards outstanding as of the Effective Date under any of the Company’s equity
plans and all future equity compensation awards granted under any Company equity
plan as such plans may exist from time to time. With respect to any individual
who becomes an Officer or Director after the Effective Date, this Stock
Retention Policy shall apply to all equity compensation awards held by such
individual on the date he or she becomes an Officer or Director and to all
equity compensation awards received thereafter. The equity compensation awards
described in this paragraph constitute the “Covered Awards” for purposes of this
Stock Retention Policy. The term “equity compensation awards” shall include
stock options (excluding options under VeriSign’s employee stock purchase
plans), stock appreciation rights, restricted and unrestricted stock awards,
restricted and unrestricted stock units, performance shares, performance units,
or any other stock-based incentive awards that are granted by the Company for
compensatory purposes.
4.Retention Requirement.
•
Each Officer and Director shall be required to retain, until the date that is
six months after the Officer’s or Director’s service with the Company and its
subsidiaries ceases for any reason, direct or indirect ownership of 50% of any
Net Shares of Company common stock issued to or on behalf of the Officer or
Director under any Covered Award.

•
“Net Shares” means the number of issued shares of Company common stock remaining
upon the exercise or settlement of a Covered Award on or after August 1, 2009,
after shares are sold or netted to pay the exercise price and applicable taxes
as such amount is determined by the Company. The Company’s determination shall
be binding upon all Officers and Directors.

•
Retention of direct or indirect ownership shall be limited to direct ownership
by the Officer or Director or ownership by his or her immediate family members
who share the same household, whether held individually or jointly, and shares
held in trust for the benefit of the Officer or Director or his or her immediate
family members who share the same household. Shares subject to the retention
requirement shall not be pledged, hypothecated, made subject to execution,
attachment or similar process, or in any manner be made subject to a hedge
transaction or puts and calls.





--------------------------------------------------------------------------------






•
There may be instances where abiding by this Stock Retention Policy may place an
undue hardship on an Officer or Director, though it is anticipated that such
instances will be rare. The Compensation Committee may in its sole discretion,
which it may withhold, waive or develop an alternative to this Stock Retention
Policy for an Officer or Director that reflects the intent of this Stock
Retention Policy and the Officer or Director’s personal circumstances. The
Compensation Committee shall make such a determination after receipt of a
written request from the Officer or Director requesting the waiver and
specifying the reasons therefor. There shall be no time limit on when the
Committee may consider the request. The retention requirement shall terminate
immediately upon death of the Officer or Director.

•
Subject to Compensation Committee approval, the Company’s stock plan
administration personnel may establish such rules of administration (“Rules of
Administration”) as they determine to be appropriate or desirable to implement
and enforce this Stock Retention Policy. Such Rules of Administration shall be
binding upon Officers and Directors and may only be waived or an alternative
substituted in accordance with this Section 4.



5.    Modification. The Compensation Committee reserves the right to modify or
terminate this Stock Retention Policy and/or any Rules of Administration at any
time if it determines in its sole discretion that such action would be in the
best interests of the Company.










--------------------------------------------------------------------------------






EXHIBIT B
AMENDED AND RESTATED CHANGE-IN-CONTROL AND RETENTION AGREEMENT




--------------------------------------------------------------------------------








AMENDED AND RESTATED CHANGE-IN-CONTROL
AND RETENTION AGREEMENT
This Amended and Restated Change-in-Control and Retention Agreement (the
“Agreement”) is made and entered into as of _________________, 2011, by and
between VeriSign, Inc., a Delaware corporation, and ___________(the
“Executive”).
RECITALS
WHEREAS, the Executive is a key employee of the Company who possesses valuable
proprietary knowledge of the Company, its business and operations and the
markets in which the Company competes;
WHEREAS, the Company draws upon the knowledge, experience, expertise and advice
of the Executive to manage its business for the benefit of the Company’s
stockholders;
WHEREAS, the Company desires to standardize its executive Change-in-Control
arrangements;
WHEREAS, the Company recognizes that if a Change-in-Control were to occur, the
resulting uncertainty regarding the consequences of such an event could
adversely affect the performance of, and the Company’s ability to attract and
retain, its key employees, including the Executive;
WHEREAS, the Company believes that the existence of this Agreement will serve as
an incentive to Executive to remain in the employ of the Company and to be
focused and motivated to work to maximize the value of the Company for the
benefit of its stockholders, and would enhance the Company’s ability to call on
and rely upon Executive if a Change-in-Control were to occur; and
WHEREAS, the Company and the Executive desire to enter into this Agreement to
encourage the Executive to continue to devote the Executive’s full attention and
dedication to the success of the Company, and to provide specified compensation
and benefits to the Executive in the event of a Termination Upon
Change-in-Control pursuant to the terms of this Agreement.
NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:
 

1.    PURPOSE
The purpose of this Agreement is to provide specified compensation and benefits
to the Executive in the event of Termination Upon Change-in-Control of
Executive. Subject to the terms of any applicable written employment agreement
between Company and the Executive, either the Executive or Company may terminate
the Executive’s employment at any time for any reason.




--------------------------------------------------------------------------------




2.    TERMINATION UPON CHANGE OF CONTROL
In the event of the Executive’s Termination Upon Change-in-Control, the
Executive shall be entitled to the benefits described below in this Section 2.
In addition if during the twenty-four (24) months following a Change-in-Control
Executive dies, or terminates employment due to Disability, then Executive, or
Executive’s estate or designated beneficiary, shall receive the benefits
provided under Section 2.3 below.
2.1
Prior Obligations.

2.1.1
Accrued Salary and Vacation. A lump sum payment of all salary and accrued
vacation earned through the Termination Date.

2.1.2
Accrued Bonus. A lump sum payment of any earned and unpaid bonus from the prior
fiscal year previously awarded by the Company.

2.1.3
Expense Reimbursement. Upon submission of proper expense reports by the
Executive, the Company shall reimburse the Executive for all expenses incurred
by the Executive, consistent with past practices, in connection with the
business of the Company prior to the Executive’s Termination Date.

2.1.4
Employee Benefits. Benefits, if any, under any 401(k) plan, nonqualified
deferred compensation plan, employee stock purchase plan and other Company
benefit plans under which the Executive may be entitled to benefits, payable
pursuant to the terms of such plans.

2.2
Cash Severance Benefits. A lump sum equal to the sum of (i) a pro rata portion
of Executive’s target bonus for the fiscal year of the Company in which the
Termination Upon Change-in-Control occurs, (ii) twelve (12) months of
Executive’s Base Salary, and (iii) Executive’s average target bonus for the
three (3) fiscal years of the Company preceding the fiscal year in which
Termination Upon Change-in-Control occurs or, if Executive was employed by the
Company for fewer than three (3) full fiscal years preceding the fiscal year in
which the Termination Upon Change-in-Control occurs, the average target bonus
for the number of full fiscal years Executive was employed by the Company prior
to the Change-in-Control or the target bonus for the fiscal year in which the
Termination Upon Change-in-Control occurs if the Executive was not eligible to
receive a bonus from the Company during any of the prior three (3) fiscal years.
This lump sum amount shall be paid no later than sixty (60) days after the
Termination Date of the Termination Upon Change-in-Control.

2.3
Acceleration of Equity Awards. All then unvested and outstanding Equity Awards
granted to Executive prior to the Change-in-Control shall have their vesting and
exercisability accelerated in full on the Termination Date of the Termination
Upon Change-in-Control; provided, however, that notwithstanding any provision in
this Agreement to the contrary, if the Equity Awards held by the Executive are
not assumed upon a Change-in-Control, then all such Equity





--------------------------------------------------------------------------------




Awards shall have their vesting and exercisability accelerated in full
immediately prior to the Change-in-Control regardless of whether there is a
Termination Upon Change-in-Control. If the consideration to be received by
stockholders of the Company in connection with the Change-in-Control consists of
substantially all cash, then all such Equity Awards shall have their vesting and
exercisability accelerated in full immediately prior to the Change-in-Control
regardless of whether there is a Termination Upon Change-in-Control. To the
extent the amount payable pursuant to an Equity Award is determined based upon
performance and, at the time of acceleration, the performance period has not
been completed, the amount payable pursuant to the Equity Award shall be
computed by assuming performance at the target level.
2.4
Extended Insurance Benefits.

2.4.1    Benefit Continuation. If the Executive timely elects health insurance
continuation coverage under COBRA, then the Company shall reimburse the COBRA
premiums paid to provide health insurance coverage for Executive and Executive’s
dependents for the first 12 months of COBRA coverage, provided that the amount
to be reimbursed shall be based on the Company’s health insurance coverage as in
effect for such person immediately prior to the Termination Upon
Change-in-Control. The date of the “qualifying event” for the Executive and any
of Executive’s dependents shall be the date of the Termination Upon
Change-in-Control.
2.4.2    Coverage Under Another Plan. Notwithstanding the preceding provisions
of this Section 2.4, upon the Executive’s becoming covered as a primary insured
(that is, not as a beneficiary under a spouse’s or partner’s plan) under another
employer’s group health plan during the period provided for herein, the
Executive promptly shall inform the Company and the Company’s obligations under
Section 2.4.1 shall cease.
3.    FEDERAL EXCISE TAX UNDER SECTION 280G
If (i) any amounts payable to the Executive under this Agreement or otherwise
are characterized as excess parachute payments pursuant to Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), and (ii) the Executive
thereby would be subject to any United States federal excise tax due to that
characterization, then Executive’s termination benefits hereunder will be
reduced to an amount so that none of the amounts payable constitute excess
parachute payments if this would result, after taking into account the
applicable federal, state and local income taxes and the excise tax imposed by
Section 4999, in Executive’s receipt on an after-tax basis of the greatest
amount of termination and other benefits. The determination of any reduction
required pursuant to this section (including the determination as to which
specific payments shall be reduced) shall be made by a neutral party designated
by the Company and such determination shall be conclusive and binding upon the
Company or any related corporation for all purposes.




--------------------------------------------------------------------------------




4.    DEFINITIONS
4.1
Capitalized Terms Defined. Capitalized terms used in this Agreement shall have
the meanings set forth in this Section 4, unless the context clearly requires a
different meaning.

4.2
“Base Salary” means the base salary of the Executive immediately preceding the
Executive’s Termination Date.

4.3
“Board” means the Company’s Board of Directors.

4.4
“Cause” means:

(a)
Executive’s willful and continued failure to substantially perform Executive’s
duties after written notice providing Executive with ninety (90) days from the
date of Executive’s receipt of such notice in which to cure;

(b)
conviction of (or plea of guilty or no contest to) Executive for a felony
involving moral turpitude;

(c)
Executive’s willful misconduct or gross negligence resulting in material harm to
the Company; or

(d)
Executive’s willful violation of the Company’s policies resulting in material
harm to the Company.

4.5
“Change-in-Control” means:

(a)
any “person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), other than a trustee or
other fiduciary holding securities of the Company under an employee benefit plan
of the Company or its subsidiaries, becomes the “beneficial owner” (as defined
in Rule 13d-3 promulgated under the Exchange Act), directly or indirectly
(excluding, for purposes of this Section 4.5, securities acquired directly from
the Company), of securities of the Company representing at least thirty-five
percent (35%) of (A) the then-outstanding shares of common stock of the Company
or (B) the combined voting power of the Company’s then-outstanding securities;

(b)
the consummation of a merger or consolidation, or series of related
transactions, which results in the voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), directly or indirectly, at least fifty (50%) percent of the combined
voting power of the voting securities of the

    




--------------------------------------------------------------------------------




Company or such surviving entity outstanding immediately after such merger or
consolidation;
(c)
a change in the composition of the Board occurring within a 24-month period, as
a result of which fewer than a majority of the Directors are Incumbent
Directors;

(d)
the sale or disposition of all or substantially all of the Company’s assets (or
consummation of any transaction, or series of related transactions, having
similar effect); or

(e)
stockholder approval of the dissolution or liquidation of the Company.

4.6
“Company” means VeriSign, Inc. and, following a Change-in-Control, any
Successor.

4.7
“Director” means a member of the Board.

4.8
“Disability” shall have the meaning given such term under Section 409A of the
Code.

4.9
“Equity Award” shall mean any option, restricted stock award, restricted stock
unit award, stock appreciation right or other equity award to acquire shares of
the Company’s common stock granted or issued to the Executive.

4.10
“Good Reason” means the occurrence of any of the following conditions, without
Executive’s written consent:

(a)
a change in the Executive’s authority, duties or responsibilities that is
inconsistent in any material and adverse respect from the Executive’s authority,
duties and responsibilities immediately preceding the Change-in-Control;

(b)
a reduction in Executive’s base salary compared to Executive’s base salary
immediately preceding the Change-in-Control, except for an across-the-board
reduction of not more than ten percent (10%) of base salary applicable to all
senior executives of the Company;

(c)
a reduction in Executive’s bonus opportunity of five percent (5%) or more from
Executive’s bonus opportunity immediately preceding the Change-in-Control,
except for an across-the-board reduction applicable to all senior executives of
the Company;

(d)
a failure to provide Executive with long-term incentive opportunities that in
the aggregate are at least comparable to the long-term incentives provided to
other senior executives at the Company;





--------------------------------------------------------------------------------




(e)
a reduction of at least 5% in aggregate benefits that Executive is entitled to
receive under all employee benefit plans of the Company following a
Change-in-Control compared to the aggregate benefits Executive was eligible to
receive under all employee benefit plans maintained by the Company immediately
preceding the Change-in-Control; or

(f)
a requirement that Executive be based at any office location more than 40 miles
from Executive’s primary office location immediately preceding the
Change-in-Control, if such relocation increases Executive’s commute by more than
ten (10) miles from Executive’s principal residence immediately preceding the
Change-in-Control; or

(g)
the failure of the Company to obtain the assumption of this Agreement from any
Successor as provided in Section 12.1 of this Agreement.

4.11
“Incumbent Directors” shall mean Directors who either (i) are Directors as of
the date hereof, or (ii) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of the Incumbent Directors at
the time of such election or nomination (but shall not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company).

4.12
“Successor” means any successor to the Company or assignee of substantially all
of the Company’s business and/or assets whether or not as part of a
Change-in-Control.

4.13
“Termination Date” means the effective date of any termination of Executive’s
employment with the Company or a Successor.

4.14
“Termination Upon Change-in-Control” means (i) during the twenty-four (24)
months following the consummation of a Change-in-Control any termination of the
employment of the Executive by the Company without Cause, or any resignation by
the Executive for Good Reason; or (ii) any termination of the employment of the
Executive by the Company without Cause occurring within six (6) months prior to
the consummation of such Change-in-Control that is requested by a third party as
part of such Change-in-Control. Executive must provide written notice to the
Company within ninety (90) days of the existence of Good Reason and provide the
Company with at least thirty (30) days to cure the circumstances giving rise to
Good Reason. Notwithstanding the preceding sentences of this section and section
4.13, with respect to a termination described in (ii) of this section 4.14, (1)
the effective date of the Change-in-Control shall be deemed the Termination Date
for purposes of this Agreement and (2) with respect to Equity Awards, to the
extent they would have otherwise terminated or been forfeited prior to the
Change-in-Control as a result of the Executive’s termination of employment, they
shall be deemed to have continued in existence until the Change-in-Control (but
without any right to exercise, settlement or additional vesting during the
period of continuation).





--------------------------------------------------------------------------------




5.    RELEASE OF CLAIMS
Executive’s receipt of payments and benefits under this Agreement (other than
those provided pursuant to Section 2.1) is conditioned upon the delivery by
Executive of a signed Termination Release Agreement in substantially the form
attached hereto as Exhibit A; provided, however, that the Executive shall not be
required to release any rights the Executive may have to be indemnified by the
Company. Notwithstanding any provisions to the contrary herein, no benefits
shall be payable pursuant to this Agreement until and unless seven days have
elapsed after a signed Termination Release Agreement has been delivered (and
Executive has not revoked the Termination Release Agreement during said seven
day period) and such signed Termination Release Agreement is delivered no later
than the 53rd day following the Termination Date. If a Termination Release
Agreement is not executed and delivered by the 53rd day following the
Termination Date or the Executive revokes such Termination Release Agreement, no
benefits will be paid under this Agreement and the Executive will have no
further rights hereunder.
6.    EXCLUSIVE REMEDY
The Executive shall be entitled to no other termination, severance or change of
control compensation, benefits, or other payments from the Company as a result
of any Termination Upon a Change-in-Control with respect to which the payments
and/or benefits described in Section 2 have been provided to the Executive,
except as expressly set forth in this Agreement.
7.    CONFLICT IN BENEFITS; NONCUMULATION OF BENEFITS
7.1
No Limitation of Regular Benefit Plans. Except as provided in Section 7.2 below,
this Agreement is not intended to and shall not affect, limit or terminate any
plans, programs or arrangements of the Company that are regularly made available
to a significant number of employees or officers of the Company, including
without limitation the Company’s equity incentive plans.

7.2
Noncumulation of Benefits. Executive may not cumulate cash severance payments,
vesting acceleration of any Equity Award or other termination benefits under
this Agreement with those provided under any other written agreement with the
Company and/or other plan or policy of the Company. If the Executive has any
other binding written agreement or other binding arrangement with the Company
that provides that upon a Change-in-Control or termination of employment the
Executive shall receive benefits, then Executive must waive Executive’s rights
to such other benefits to receive benefits under this Agreement.

8.    PROPRIETARY AND CONFIDENTIAL INFORMATION
Executive’s receipt of the payments and benefits described in this Agreement are
conditioned upon the Executive’s acknowledgment of Executive’s continuing
obligation under, and Executive’s agreement to abide by the terms and conditions
of, the Company’s Confidentiality and/or Proprietary Rights Agreement between
the Executive




--------------------------------------------------------------------------------




and the Company. Accordingly, during the term of this Agreement and following
any Termination Upon Change-in-Control, Executive agrees to continue to abide by
the terms and conditions of the Company’s Confidentiality and/or Proprietary
Rights Agreement between the Executive and the Company.
9.    NON-SOLICITATION/NON-COMPETITION
For a period of one (1) year following Termination Upon Change-in-Control: (i)
the Executive will not solicit the services or business of any employee or
consultant of the Company to discontinue that person’s or entity’s relationship
with or to the Company without the written consent of the Company; and (ii) the
Executive will not engage (whether as an employee, director, or independent
contractor) in a business in which the Company or any subsidiary of the Company
is engaged immediately prior to the Change-in-Control.
10.    RESOLUTION OF DISPUTES THROUGH ARBITRATION OR THE COURTS
10.1
Matters Subject to Arbitration or Judicial Enforcement. Any claim, dispute or
controversy arising out of this Agreement, the interpretation, validity or
enforceability of this Agreement or the alleged breach thereof shall be
submitted by the parties to binding arbitration by a sole arbitrator under the
rules of the American Arbitration Association; provided, however, that (1) the
arbitrator shall have no authority to make any ruling or judgment that would
confer any rights with respect to the trade secrets, confidential and
proprietary information or other intellectual property of the Company upon the
Executive or any third party; and (2) this arbitration provision shall not
preclude the Company from seeking legal and equitable relief from any court
having jurisdiction with respect to any disputes or claims relating to or
arising out of the misuse or misappropriation of the Company’s intellectual
property or breach of Executive’s obligations under Sections 8 and 9 of this
Agreement. Judgment may be entered on the award of the arbitrator in any court
having jurisdiction.

10.2
Site of Arbitration. The site of the arbitration proceeding shall be in
Virginia.

10.3
Legal Fees and Expenses. The Company shall reimburse the Executive for all
reasonable legal fees and expenses that Executive incurs in connection with
Executive’s prosecution or defense of any breach of this Agreement unless
Executive does not substantially prevail. Executive shall reimburse the Company
for all reasonable legal fees and expenses that the Company incurs in connection
with the Company’s prosecution or defense of any breach of this Agreement unless
the Company does not substantially prevail.

11.    NOTICES
For purposes of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered or sent by mail or courier with appropriate evidence of
mailing or delivery to the courier:




--------------------------------------------------------------------------------




(i) if to the Company:
VeriSign, Inc.


21355 Ridgetop Circle

Dulles, VA 20166
Attention: General Counsel
and, (ii) if to the Executive, at the address indicated in the Executive’s
personnel file or such other address specified by the Executive in writing to
the Company. Either party may provide the other with notices of change of
address, which shall be effective upon receipt.
12.    MISCELLANEOUS PROVISIONS
12.1
Heirs and Representatives of the Executive; Successors and Assigns of the
Company. This Agreement shall be binding upon and shall inure to the benefit of
and be enforceable by the Executive’s personal and legal representatives,
executors, administrators, successors, heirs, distributees, devises and
legatees. This Agreement shall be binding upon and inure to the benefit of and
be enforceable by the successors and assigns of the Company. The Company agrees
that in connection with any Change-in-Control, it will cause any Successor
unconditionally to assume by written instrument delivered to Executive (or
Executive’s beneficiary), all of the obligations of the Company hereunder.

12.2
No Assignment of Rights. The interest of the Executive in this Agreement or in
any distribution to be made under this Agreement may not be assigned, pledged,
alienated, anticipated, or otherwise encumbered (either at law or in equity) and
shall not be subject to attachment, bankruptcy, garnishment, levy, execution, or
other legal or equitable process. Any act in violation of this Section 12.2
shall be void.

12.3
Amendment; Waiver. Any provision of this Agreement may be modified or amended in
the sole discretion of a majority of the Board; provided however that any
modification or amendment detrimental to Executive shall not be effective if
consummation of a Change-in-Control occurs within one year after the date of
adoption of such modification or amendment. No waiver by either party of any
breach of, or of compliance with, any condition or provision of this Agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.

12.4
Entire Agreement. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein (whether oral
or written and whether express or implied) and expressly supersedes any existing
agreement or understanding providing for any change control, severance,
termination or similar benefits by and between the Executive and the Company.

12.5
Withholding Taxes; Section 409A. All payments made under this Agreement shall be
subject to reduction to reflect all federal, state, local and other taxes
required to be withheld by applicable law. Notwithstanding any provision in





--------------------------------------------------------------------------------




Section 2 to the contrary, to the extent (i) any payments to which Executive
becomes entitled under this Agreement, or any agreement or plan referenced
herein, in connection with Executive’s termination of employment with the
Company constitute deferred compensation subject to Section 409A of the Code,
and (ii) Executive is deemed at the time of such termination of employment to be
a “specified” employee under Section 409A of the Code, then such payment shall
not be made or commence until the earliest of (i) the expiration of the six
(6)-month period measured from the date of Executive’s “separation from service”
(as such term is at the time defined in Treasury Regulations under Section 409A
of the Code) with the Company; (ii) the date of Executive’s Disability; or (iii)
the date of Executive’s death following such separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to Executive, including (without limitation) the
additional twenty percent (20%) tax for which Executive would otherwise be
liable under Section 409A(a)(1)(B) of the Code in the absence of such deferral.
Upon the expiration of the applicable deferral period, any payments which would
have otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to Executive or
Executive’s beneficiary in one lump sum.
12.6
Severability. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision hereof, which shall remain in full force and effect.

12.7
Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Virginia, without
regard to where the Executive has Executive’s residence or principal office or
where Executive performs Executive’s duties hereunder.

12.8
Effective Date; Term of Agreement.

12.8.1
Effective Date. The “Effective Date” of this Agreement is ______, 2011.

12.8.2
Term of Agreement. This Agreement shall commence on the Effective Date and shall
have an initial term that shall extend until August 24, 2012. Thereafter, this
Agreement shall be extended automatically without further action as of August
24, 2012 and on each anniversary thereafter, for terms of one year unless at
least ninety (90) days prior to any such date the Board shall notify Executive
in writing of such non-renewal, such notice of non-renewal to be provided by the
Board to the Executive at least ninety (90) days before the end of the then
current term. If the written notice of non-renewal is not provided by the Board
to the Executive before the last ninety (90) days of a term then the Agreement
will not terminate until the end of the immediately subsequent term. Any
termination of this Agreement shall not be effective if consummation of a
Change-in-Control occurs within one year after such requested Agreement
termination date. Notwithstanding the foregoing, following the occurrence of a
Change-in-Control this Agreement shall terminate only at such time as all of the
parties’ respective obligations under this Agreement have been discharged.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.




--------------------------------------------------------------------------------




EXECUTIVE
 

                        

[Executive Signature]
    
VERISIGN, INC.
 


By:                         
Title:                        






--------------------------------------------------------------------------------




EXHIBIT A


TERMINATION RELEASE AGREEMENT


As required by the Amended and Restated Change-in-Control and Retention
Agreement, dated ____________, 20__, between you and VeriSign, Inc., a Delaware
corporation (the “Change-in-Control and Retention Agreement”) to which this
Termination Release Agreement (the “Agreement”) is attached as Exhibit A, this
Agreement sets forth below your waiver and release of claims in favor of
VeriSign, Inc., and its officers, directors, employees, agents, representatives,
subsidiaries, divisions, affiliated companies, successors, and assigns
(collectively, the “Company”) in exchange for the consideration provided for
under the terms of the Change-in-Control and Retention Agreement.


1.
GENERAL RELEASE AND WAIVER OF CLAIMS.

(a)
The payments set forth in the Change-in-Control and Retention Agreement fully
satisfy any and all accrued salary, vacation pay, bonus and commission pay,
stock-based compensation, profit sharing, termination benefits or other
compensation to which you may be entitled by virtue of your employment with the
Company or your termination of employment. You acknowledge that you have no
claims and have not filed any claims against the Company based on your
employment with or the separation of your employment with the Company.

(b)
To the fullest extent permitted by law, you hereby release and forever discharge
the Company, its successors, subsidiaries and affiliates, directors,
shareholders, current and former officers, agents and employees (all of whom are
collectively referred to as “Releasees”) from any and all existing claims,
demands, causes of action, damages and liabilities, known or unknown, that you
ever had, now have or may claim to have had arising out of or relating in any
way to your employment or non-employment with the Company through the Effective
Date of this Agreement (as defined in Section 10), including, without
limitation, claims based on any oral, written or implied employment agreement,
claims for wages, bonuses, commissions, stock-based compensation, expense
reimbursement, and any claims that the terms of your employment with the
Company, or the circumstances of your separation, were wrongful, in breach of
any obligation of the Company or in violation of any of your rights,
contractual, statutory or otherwise. Each of the Releasees is intended to be a
third party beneficiary of this General Release and Waiver of Claims.

(i)
Release of Statutory and Common Law Claims. Such rights include, but are not
limited to, your rights under the following federal and state statutes: the
Employee Retirement Income Security Act (ERISA) (regarding employee benefits);
the Occupational Safety and Health Act (safety matters); the Family and Medical
Leave Act of 1993; the Worker Adjustment and





--------------------------------------------------------------------------------




Retraining Act (WARN) (notification requirements for employers who are
curtailing or closing an operation) and common law; tort; wrongful discharge;
public policy; workers’ compensation retaliation; tortious interference with
contractual relations, misrepresentation, fraud, loss of consortium; slander,
libel, defamation, intentional or negligent infliction of emotional distress;
claims for wages, bonuses, commissions, stock-based compensation or fringe
benefits; vacation pay; sick pay; insurance reimbursement, medical expenses, and
the like.
(ii)
Release of Discrimination Claims. You understand that various federal, state and
local laws prohibit age, sex, race, disability, benefits, pension, health and
other forms of discrimination, harassment and retaliation, and that these laws
can be enforced through the U.S. Equal Employment Opportunity Commission, the
National Labor Relations Board, the Department of Labor, and similar state and
local agencies and federal and state courts. You understand that if you believe
your treatment by the Company violated any laws, you have the right to consult
with these agencies and to file a charge with them. Instead, you have decided
voluntarily to enter into this Agreement, release the claims and waive the right
to recover any amounts to which you may have been entitled under such laws,
including but not limited to, any claims you may have based on age or under the
Age Discrimination in Employment Act of 1967 (ADEA; 29 U.S.C. Section 621 et.
seq.) (age); the Older Workers Benefit Protection Act (OWBPA) (age); Title VII
of the Civil Rights Act of 1964 (race, color, religion, national origin or sex);
the 1991 Civil Rights Act; the Vocational Rehabilitation Act of 1973
(disability); The Americans with Disabilities Act of 1990 (disability); 42
U.S.C. Section 1981, 1986 and 1988 (race); the Equal Pay Act of 1963 (prohibits
pay differentials based on sex); the Immigration Reform and Control Act of 1986;
Executive Order 11246 (race, color, religion, sex or national origin); Executive
Order 11141 (age); Vietnam Era Veterans Readjustment Assistance Act of 1974
(Vietnam era veterans and disabled veterans); and Virginia state statutes and
local laws of similar effect.

(iii)
Releasees and you do not intend to release claims which you may not release as a
matter of law (including, but not limited to, indemnification claims under
applicable law). To the fullest extent permitted by law, any dispute regarding
the scope of this general release shall be determined by an arbitrator under the
procedures set forth below.

2.
Covenant Not to Sue.





--------------------------------------------------------------------------------




(a)
To the fullest extent permitted by law, you agree that you will not now or at
any time in the future pursue any charge, claim, or action of any kind, nature
and character whatsoever against any of the Releasees, or cause or knowingly
permit any such charge, claim or action to be pursued, in any federal, state or
municipal court, administrative agency, arbitral forum, or other tribunal,
arising out of any of the matters covered by Section 1 above.

(b)
You further agree that you will not pursue, join, participate, encourage, or
directly or indirectly assist in the pursuit of any legal claims against the
Releasees, whether the claims are brought on your own behalf or on behalf of any
other person or entity.

(c)
Nothing herein prohibits you from: (1) providing truthful testimony in response
to a subpoena or other compulsory legal process, and/or (2) filing a charge or
complaint with a government agency such as the Equal Employment Opportunity
Commission, the National Labor Relations Board or applicable state
anti-discrimination agency.

3.
Arbitration of Disputes. Except for claims for injunctive relief arising out of
a breach of the Confidentiality Agreement, you and the Company agree to submit
to mandatory binding arbitration any disputes between you and the Company
arising out of or relating to this Agreement. You agree that the American
Arbitration Association will administer any such arbitration(s) under its
National Rules for the Resolution of Employment Disputes, with administrative
and arbitrator’s fees to be borne by the Company. The arbitrator shall issue a
written arbitration decision stating his or her essential findings and
conclusions upon which the award is based. The parties agree that the
arbitration award shall be enforceable in any court having jurisdiction to
enforce this Agreement. This Agreement does not extend or waive any statutes of
limitations or other provisions of law that specify the time within which a
claim must be brought. Notwithstanding the foregoing, each party retains the
right to seek preliminary injunctive relief in a court of competent jurisdiction
to preserve the status quo or prevent irreparable injury before a matter can be
heard in arbitration.

4.
Review of Agreement. You may take up to twenty-one (21) days from the date you
receive this Agreement, to consider whether to sign this Agreement. By signing
below, you affirm that you were advised to consult with an attorney before
signing this Agreement and were given ample opportunity to do so. You understand
that this Agreement will not become effective until you return the original of
this Agreement, properly signed by you, to the Company, Attention: General
Counsel, and after expiration of the revocation period without revocation by
you.

5.
Revocation of Agreement. You acknowledge and understand that you may revoke this
Agreement by sending a written notice of revocation to Attention: General
Counsel, VeriSign,Inc, 21355 Ridgetop Circle, Dulles, VA 20166, any





--------------------------------------------------------------------------------




time up to seven (7) days after you sign it. After the revocation period has
passed, however, you may no longer revoke your Agreement.
6.
Entire Agreement. This Agreement and the Change-in-Control and Retention
Agreement are the entire agreement between you and the Company with respect to
the subject matter herein and supersede all prior negotiations and agreements,
whether written or oral, relating to this subject matter. You acknowledge that
neither the Company nor its agents or attorneys, made any promise or
representation, express or implied, written or oral, not contained in this
Agreement to induce you to execute this Agreement. You acknowledge that you have
signed this Agreement voluntarily and without coercion, relying only on such
promises, representations and warranties as are contained in this document and
understand that you do not waive any right or claim that may arise after the
date this Agreement becomes effective.

7.
Modification. By signing below, you acknowledge your understanding that this
Agreement may not be altered, amended, modified, or otherwise changed in any
respect except by another written agreement that specifically refers to this
Agreement, executed by your and the Company’s authorized representatives.

8.
Governing Law. This Agreement is governed by, and is to be interpreted according
to, the laws of the State of Virginia.

9.
Savings and Severability Clause. Should any court, arbitrator or government
agency of competent jurisdiction declare or determine any of the provisions of
this Agreement to be illegal, invalid or unenforceable, the remaining parts,
terms or provisions shall not be affected thereby and shall remain legal, valid
and enforceable. Further, if a court, arbitrator or agency concludes that any
claim under Section 1 above may not be released as a matter of law, the General
Release in Section 1 shall otherwise remain effective as to any and all other
claims.

10.
Effective Date. The effective date of this Agreement shall be the eighth day
following the date this Agreement was signed, without having been revoked within
seven (7) days thereafter, by you.





--------------------------------------------------------------------------------




PLEASE SIGN THIS AGREEMENT NO EARLIER THAN YOUR TERMINATION DATE (AS DEFINED IN
THE CHANGE-IN-CONTROL AND RETENTION AGREEMENT) AND RETURN IT TO THE GENERAL
COUNSEL AT THE COMPANY.


PLEASE REVIEW CAREFULLY. THIS AGREEMENT CONTAINS A
RELEASE OF KNOWN AND UNKNOWN CLAIMS.


REVIEWED, UNDERSTOOD AND AGREED:




________________________________        Date: ___________________
Executive


DO NOT SIGN PRIOR TO THE TERMINATION DATE


 













--------------------------------------------------------------------------------






EXHIBIT C
ASSIGNMENT OF INVENTION, NONDISCLOSURE, AND NONSOLICITATION AGREEMENT




--------------------------------------------------------------------------------




ASSIGNMENT OF INVENTION, NONDISCLOSURE,
AND NONSOLICITATION AGREEMENT
IN CONSIDERATION OF the value of my employment and/or continued employment with
VeriSign, Inc. or any of its subsidiaries or affiliated entities (hereinafter
referred to collectively with its subsidiaries and affiliated entities as
“Verisign”), the unique training and experience afforded to me at Verisign’s
expense, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Verisign and I agree to this ASSIGNMENT OF
INVENTION, NONDISCLOSURE, AND NONSOLICITATION AGREEMENT (“Agreement”) as
follows:
1.     PROPRIETARY INFORMATION OF VERISIGN IS NOT TO BE DISCLOSED.
(a) I agree that all information, whether or not in writing, of a non-public,
private, secret or confidential nature concerning Verisign’s business,
technology, business relationships, customers, or financial affairs
(collectively, “Proprietary Information”) is and shall be the exclusive property
of Verisign. By way of illustration, but not limitation, Proprietary Information
may include inventions, products, processes, methods, algorithms, devices,
techniques, formulas, compositions, compounds, projects, developments, plans,
research data, clinical data, financial data, personnel data, computer programs,
customer and supplier lists, and contacts at or knowledge of customers or
prospective customers of Verisign
(b) I agree that all files, letters, memoranda, reports, records, data,
sketches, drawings, laboratory notebooks, program listings, or other written,
photographic, or other tangible material containing Proprietary Information,
whether created by me or others, which shall come into my custody or possession,
shall be and are the exclusive property of Verisign to be used by me only in the
performance of my duties for Verisign and shall not be removed from Verisign’s
premises under any circumstances without prior written authorization. All such
materials or copies thereof and all tangible property of Verisign in my custody
or possession shall be delivered to Verisign, upon the earlier of (i) a request
by Verisign or (ii) termination of my employment. After such delivery, I shall
not retain any such materials or copies thereof or any such tangible property.


(c) I recognize, acknowledge and agree that during my employment and following
the termination of that employment, whether voluntary or involuntary, whether
with or without cause, and whether with or without notice, I will not, on my own
behalf or as a partner, officer, director, employee, agent, administrator,
teacher, trainer, advisor or consultant of any other person or entity, directly
or indirectly, disclose Proprietary Information to any person or entity other
than employees, agents of Verisign with a legitimate need to know such
information in connection with their employment with Verisign and I will not use
or aid others in obtaining or using any such Proprietary Information without the
express written permission of the Chief Executive Officer of Verisign or his/her
designee, and only provided that such third party has signed a confidentiality
agreement that has been prepared and approved by Verisign’s legal department. I
agree that my obligation not to disclose or to use information and materials of
the types set forth in paragraphs (a) and (b) above, and my obligation to return
all materials and tangible property, set forth in paragraph (b) above, also
extends to such types of information, materials and tangible property of
customers of Verisign or suppliers to Verisign or other third parties who may
have disclosed or entrusted the same to Verisign or to me.






--------------------------------------------------------------------------------




(d) The obligations of this Section 1 will survive the termination of my
employment unless and until such Proprietary Information becomes public
knowledge and becomes matter in the public domain through no act or omission by
me.


2. INVENTIONS AND DEVELOPMENTS ARE PROPERTY OF VERISIGN


(a) If I shall (either alone or with others) make, conceive, create, discover,
invent or reduce to practice any invention, modification, discovery, design,
development, improvement, method, process, software program, work of authorship,
documentation, formula, algorithm, data, technique, know-how, trade secret,
copyright, patent or other intellectual property right whatsoever or any
interest therein (whether or not patentable or registrable under patent,
copyright, trademark or similar statutes or subject to analogous protection)
(herein called “Developments”), at any time or times during my employment
(whether during or after business hours and whether on or off Verisign’s
premises), or thereafter, if such post-employment which Developments are
developed or made from knowledge gained from such employment, that (i) relates
to the business of Verisign or any customer of or supplier to Verisign in
connection with such customer’s or supplier’s activities with Verisign or any of
the products or services being developed, manufactured or sold by Verisign or
which may be used in relation therewith, (ii) results from tasks assigned to me
by Verisign or (iii) results from the use of premises or any personal or
intellectual property or Proprietary Information (whether tangible or
intangible) owned, leased or contracted for by Verisign, all such Developments
and the benefits thereof are and shall immediately become the sole and absolute
property of Verisign and its assigns, as works made for hire to the extent
permitted by law, or otherwise, and I shall promptly disclose to Verisign (or
any persons designated by it) each such Development and, as may be necessary to
ensure Verisign’s ownership of such Developments, I hereby assign any and all
rights, title and interest (including, but not limited to, any patents,
copyrights and trademarks) in and to the Developments and benefits and/or rights
resulting there from to Verisign and its assigns without further compensation
and shall communicate, without cost or delay, and without disclosing to others
the same, all available information relating thereto (with all necessary plans
and models) to Verisign I hereby waive and agree to waive any and all moral
rights or similar that I may have in any Developments.


(b) I shall keep complete notes, data and records of Developments in the manner
and form requested by Verisign I will, during my employment and at any time
thereafter, at the request and cost of Verisign, promptly sign, execute, make
and do all such deeds, documents, acts and things as Verisign and its duly
authorized agents may reasonably require: (i) to apply for, obtain, register and
vest in the name of Verisign alone (unless Verisign otherwise directs) letters
patent, copyright, trademark or other analogous protection in any country
throughout the world and when so obtained or vested to renew, maintain or
restore the same; and (ii) to defend in any judicial, opposition, interference,
or other proceedings in respect of such applications and any judicial,
opposition, interference or other proceedings or petitions or applications for
revocation of such letters patent, copyright, trademark or other analogous
protection; and (iii) to waive any and all moral rights or similar that I may
have in any Developments. Verisign is under no obligation to procure or protect
Developments.


(c) To the extent I may have incorporated any of my pre-existing materials in
the Developments, I hereby grant to Verisign the irrevocable, perpetual,
non-exclusive, worldwide, royalty-free license to use, execute, reproduce,
display, perform, distribute copies of, and prepare derivative works based upon,
such pre-existing materials, and to authorize others to do any or all of the
foregoing.
(d) Listed below are titles and identifications of reserved works, if any, that
I have previously




--------------------------------------------------------------------------------




made, conceived, created, discovered, invented or reduced to practice, and that
are expressly excluded from Developments.


3. I AM NOT BOUND BY OTHER AGREEMENTS.


I hereby represent and warrant that, (i) except as I have disclosed in writing
to Verisign, I am not bound by the terms of any agreement with any previous
employer or other party to refrain from competing, directly or indirectly, with
the business of such previous employer or any other party; (ii) to the best of
my knowledge, my performance of all the terms of this Agreement and as an
employee of Verisign does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by me in
confidence or in trust prior to my employment with Verisign, and I will not
knowingly disclose to Verisign or induce Verisign to use any confidential or
proprietary information or material belonging to any previous employer or
others; (iii) I have the full right and authority to perform my obligations and
grant the rights and licenses granted herein, and I have neither assigned nor
otherwise entered into an agreement that would conflict with my obligations
under this Agreement. I covenant and agree that I shall not enter into any such
agreement.


4. I WILL ADHERE TO GOVERNMENT OR OTHER THIRD PARTY OBLIGATIONS.
I acknowledge that Verisign from time to time may have agreements with other
persons or entities or with the United States Government, or agencies thereof,
which impose obligations or restrictions on Verisign regarding inventions made
during the course of work under such agreements or regarding the sensitive
nature of such work. I agree to be bound by all such obligations and
restrictions which are made known to me and to take all action necessary to
discharge the obligations of Verisign under such agreements.
5. I AM AN EMPLOYEE AT WILL.
I understand and agree that my employment with Verisign is not for any definite
period of time and that nothing provided for in this Agreement in any way
creates an express or implied contract of employment or warranty of any
benefits. I further understand that any and all of the rules, policies, wages
and benefits referred to in any employee handbook or manual may be unilaterally
amended, modified, reduced or discontinued at any time by Verisign, in its
judgment and discretion. I also agree that either Verisign or I can terminate my
employment at any time, with or without cause and with or without notice. I
understand and agree that no agreement for employment for any specified period
of time or contrary in any way to the foregoing is valid unless made as a
written amendment to my offer letter, approved by the Verisign Board of
Directors, which expressly states that my employment is no longer at-will.
6. I WILL NOT SOLICIT VERISIGN’S EMPLOYEES, CUSTOMERS, AND VENDORS.
During the period of my employment, and for a period of one (1) year after the
termination or expiration thereof, and without limiting the applicability of any
other provisions of this Agreement that are intended to operate after such
termination or expiration, I recognize, acknowledge and agree that I will not,
directly or indirectly (other than as the holder of not more than one percent
(1%) of the total outstanding stock of a publicly held company), either on my
own behalf or as an owner, shareholder, partner, member, participant, officer,
director, employee, agent, representative, advisor or consultant of any other
individual, entity or enterprise, do or attempt to do any of the following:




--------------------------------------------------------------------------------




(a) solicit, encourage or induce any current or prospective clients, customers,
suppliers, vendors or contractors of Verisign to terminate or adversely modify
any business relationship with Verisign or not to proceed with, enter into,
renew or continue any business relationship with Verisign, or otherwise
interfere with any business relationship between Verisign and any such person;
or
 
(b) solicit, encourage or induce any officer, director, employee, agent,
partner, consultant or independent contractor of Verisign to terminate any
employment or relationship with Verisign, employ or engage any such person, or
otherwise interfere with or disrupt Verisign’s relationship with any such
person.


7. I WILL NOT ENGAGE IN CONFLICTS OF INTEREST.
I recognize, acknowledge and agree to comply with all rules and policies of
Verisign, including but not limited to those relating to conflicts of interest,
and without limiting the generality of the foregoing:
(a) I will promptly notify Verisign of any conflicts of interest or gifts or
offers of gifts or remuneration from clients, consultants, customers, suppliers,
partners, officers, agents, directors, employees, vendors, contractors or others
doing or seeking to do business with Verisign, and will not accept such gifts or
remuneration; and


(b) I will promptly inform Verisign of any business opportunities coming to my
attention that relate to the existing or prospective business of Verisign and
will not participate in any such opportunities without the prior written consent
of Verisign.


8. MISCELLANEOUS.
(a) This Agreement shall be enforceable to the fullest extent allowed by law. In
the event that a court holds any provision of this Agreement to be excessively
broad as to scope, activity, geography, time-period, subject, or otherwise so as
to be invalid or unenforceable, I agree that, if allowed by law, that provision
shall be reduced, modified or otherwise conformed to the relevant law, judgment
or determination to the maximum degree necessary to render it valid and
enforceable without affecting the rest of this Agreement, and, if such reduction
or modification is not allowed by law, the parties shall promptly agree in
writing to a provision to be substituted therefore which will have an effect as
close as possible to the invalid or unenforceable provision that is consistent
with applicable law. The invalidity or unenforceability of any provision of this
Agreement shall not affect or limit the validity and enforceability of the other
provisions hereof.


(b) The failure of Verisign to enforce any term of this Agreement shall not
constitute a waiver of any rights or deprive Verisign of the right to insist
thereafter upon strict adherence to that or any other term of this Agreement,
nor shall a waiver of any breach of this Agreement constitute a waiver of any
preceding or succeeding breach. No waiver of a right under any provision of this
Agreement shall be binding on Verisign unless made in writing and signed by the
Chief Executive Officer of Verisign or his/her designee.
(c) The restrictions contained in this Agreement are necessary for the
protection of the business and goodwill of Verisign and are considered by me to
be reasonable for such purpose. I recognize, acknowledge and agree that any
breach by me of any of the provisions contained in this Agreement will cause
Verisign immediate, material and irreparable injury and damage, and there is no
adequate remedy at law for such breach. Accordingly, in the event of a breach of
any




--------------------------------------------------------------------------------




of the provisions of this Agreement by me, in addition to any other remedies it
may have at law or in equity, Verisign shall be entitled immediately to seek
enforcement of this Agreement in a court of competent jurisdiction by means of a
decree of specific performance, an injunction without the posting of a bond or
the requirement of any other guarantee, and any other form of equitable relief,
and Verisign is entitled to recover from me the costs and attorneys’ fees it
incurs to recover under this Agreement. This provision is not a waiver of any
other rights which Verisign may have under this Agreement, including the right
to recover money damages.
(d) This Agreement shall be binding upon me and my heirs, successors, assigns,
and personal representatives, and will inure to the benefit of Verisign its
affiliates, successors and its assigns, that this Agreement is personal to me,
and that I may not assign any rights or duties under this Agreement.
(e) This Agreement contains the entire agreement between me and Verisign with
respect to the subject matter herein and supersedes all prior agreements,
written or oral, between me and Verisign relating to the subject matter of this
Agreement. All previous discussions, promises, representations, and
understandings relating to the topics herein discussed are hereby merged into
this Agreement. This Agreement may not be modified, changed or discharged in
whole or in part, except by an agreement in writing signed by me and the Chief
Executive Officer of Verisign, Inc or his/her designee. No person has any
authority to make any representation or promise on behalf of any of the parties
not set forth herein, and this Agreement has not been executed in reliance upon
any representation or promise except those recited herein. I agree that any
change or changes in my duties, salary or compensation after the signing of this
Agreement shall not affect the validity or scope of this Agreement.
(f) I expressly consent to be bound by the provisions of this Agreement for the
benefit of Verisign or any subsidiary or affiliate thereof to whose employ I may
be transferred without the necessity that this Agreement be re-signed at the
time of such transfer.
(g) This Agreement is governed by and will be construed as a sealed instrument
under and in accordance with the laws of the Commonwealth of Virginia, except
for provision 8(h). The headings herein are for convenience only and do not
limit or restrict the meaning or interpretation of the text of this Agreement.
(h) Notice to California Employees. Section 2870, subsection (a), of the
California Labor Code provides:


“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either (1) relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) result from any work performed
by the employee for the employer.”




--------------------------------------------------------------------------------




I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT IN ITS ENTIRETY AND
UNDERSTAND ALL OF ITS TERMS AND CONDITIONS, THAT I HAVE HAD THE OPPORTUNITY TO
CONSULT WITH ANYONE OF MY CHOICE REGARDING THIS AGREEMENT, THAT I AM ENTERING
INTO THIS AGREEMENT OF MY OWN FREE WILL, WITHOUT COERCION FROM ANY SOURCE, AND
THAT I AGREE TO ABIDE BY ALL OF THE TERMS AND CONDITIONS HEREIN CONTAINED.
_____________________________
Employee’s Name (Printed)




_____________________________
Employee’s Signature




Date: _____________________________




RESERVED INVENTIONS OR WORKS AUTHORED PRIOR TO EMPLOYMENT


Title                                     Description
_____________________________________________________________________________
 

_____________________________________________________________________________
 

_____________________________________________________________________________
 

_____________________________________________________________________________




--------------------------------------------------------------------------------






EXHIBIT D
VERISIGN, INC. RELOCATION REPAYMENT AGREEMENT




--------------------------------------------------------------------------------






[exhibit1001offerlette_image2.gif]
VeriSign, Inc.


RELOCATION REPAYMENT AGREEMENT


Upon acceptance of the relocation and before any relocation expenses can be
incurred, you will be asked to sign this Employee Relocation Repayment
Agreement. This agreement requires repayment of relocation benefits according to
the following schedule:


Relocation to Termination Date
% Reimbursed by Transferee
1 month or less
100%
2 months
90%
3 months
80%
4 months
70%
5 months
60%
6 months
50%
7 months
40%
8 months
30%
9 months
20%
10 months
15%
11 months
10%
12 months
5%



I hereby agree to refund to Verisign, Inc. a pro-rated portion of any and all
relocation reimbursements which were made to me, or on my behalf to third-party
vendors, in connection with my relocation and subsequent move, should I
voluntarily resign within a twelve month period of my hire date.
The reimbursement owed to Verisign will be based upon the gross amount paid
before taxes, and reduced for the number of days in the first year of employment
in the new location that I have completed as of my separation from VeriSign,
Inc.’s payroll. These monies are due and payable within 30 days of my
termination date.


__________________________________        __ __________________
Human Resources Representative            Date


__________________________________
Print Name


__________________________________        ___________________________
Employee’s Signature                    Date


__________________________________
Print Name


Relocation benefits will not be processed without a signed Employee Relocation
Agreement




--------------------------------------------------------------------------------






EXHIBIT E
VERISIGN DOMESTIC RELOCATION POLICY




--------------------------------------------------------------------------------








VeriSign
Domestic Relocation Policy
I    Introduction
Definition: A Domestic Relocation is the transfer of a new hire employee or
current employee who has been requested by VeriSign to relocate to a new job
location within the same country. This relocation is considered a one-way
transfer offer.
Basic relocation benefits for employees that are offered relocation benefits
will be provided for all transferring employees. All relocations must qualify
under the U.S. IRS regulations that state the distance between the new principal
place of work and the employee’s former residence must be at least fifty (50)
miles.
Any exceptions to this leveling must be approved by the Vice President of Human
Resources, Vice President of the Hiring Division Cost Center and Finance Manager
for the Division.
Approval Process: The following process will be used to obtain an authorization
for a Domestic Transfer.
•Relocation Estimate Request: The Hiring Manager or appropriate HR contact
obtains a Cost Estimate Request form from the Relocation Specialist. This form
is filled out by the hiring manager or HR contact with the assistance of the
Relocation Specialist. The form is then given to the Relocation Specialist.
•Estimate Provided: The Relocation Specialist will review the information
provided and then prepare an estimate for the proposed Relocation. Approximate
timeframe for this activity is 72 hours as long as all the data is provided. If
the requestor wishes to have a more complete estimate that would involve
additional activity, the timeframe would be 5 to 7 working days.
•Approval: The Relocation Specialist would then send the estimate for the
relocation back to the requestor with an authorization form attached. The Hiring
Manager and Finance Manager would sign the authorization form and return it to
the Relocation Specialist for the relocation activity to begin. (If exceptions
are being requested, additional signatures will be needed.)


Employee Level Guidelines: The Hiring Managers will be responsible for all
relocation costs for their employee. Depending on the level of the employee
moving, the suggested relocation assistance amounts are as follows:
•Individual Contributor: $15,000 maximum plus vendor file fee (or lump sum
amount, less applicable taxes)




--------------------------------------------------------------------------------




•
Manager: $25,000 maximum plus vendor file fee (or lump sum amount, less
applicable taxes)

•Director: $50,000 maximum plus vendor file fee
•Vice President: $75,000 maximum plus vendor file fee
•Sr. Vice President: $100,000 maximum plus vendor file fee
•Executive Vice President: $150,000 maximum plus vendor file fee
The employee can utilize any of the benefits in their appropriate policy up to
the maximum amount provided to them. Any exceptions to the above ranges must be
authorized by the Executive Vice President, or above if applicable, of the
hiring manager’s department.
Family: The employee’s immediate family and domestic household pets will be
transferred to the new location.
New Location Start Date: The start date in the new location will begin when all
immigration requirements, if applicable, are met and approved. If there are no
immigration requirements, the hiring date will be at the discretion of the
Hiring Manager and HR representative.
Vendors or Service Providers: will be selected or pre-approved by the VeriSign
Relocation Specialist.
Exceptions to this policy: will be approved by the VP of Human Resources,
Vice-President of the Hiring Division Cost Center and Finance Director of Hiring
Cost Center.
Termination: In the event an employee terminates his/her employment prior to the
12 months following the transfer or hire date, the employee will be expected to
repay prorated relocation costs (including tax gross up) to VeriSign, see
repayment agreement.
Description of Services provided: Services or budget estimates not used will not
be exchanged for cash value. All benefits are coordinated through the Relocation
Specialist.
II Benefits
A. Immigration: If needed, VeriSign will sponsor the prospective employee for a
work permit and any dependent visas needed, see immigration policy. The
coordination of this activity should take place as soon as possible through the
Relocation Specialist, using the attorney selected by the company.
The employee will be expected to provide documentation needed for this
application in a timely manner. This process should be started as soon as
possible as government processing times can be lengthy. VeriSign is not
responsible for government processing times.




--------------------------------------------------------------------------------




It is the intent of the company to comply with laws and regulations concerning
this area. If the employee or his/her dependents cannot qualify for the
appropriate work permit in the new location, then the offer of employment and
transfer will be withdrawn.
B. House-Hunting Trip: All travel and accommodations related to this trip will
be in accordance with the VeriSign Travel Policy:
•Duration: Estimated time is for 3 days (2 nights hotel expenses). This trip
will include a Saturday night stay.
•
Transportation: Round trip air transportation (over Saturday) or mileage
reimbursement according to the VeriSign Travel Policy for the employee and his
/her spouse.

•
Lodging: During this trip, the employee will be reimbursed the hotel (room and
tax only) for a reasonable accommodation.

•
Transportation: A rental car for a maximum of 3 days will be reimbursed to the
employee.

•
Meals: Reasonable and actual meal costs up to a maximum of $30.00 per day per
adult will be reimbursed by VeriSign.

•
Dependent Care: No provision is made for childcare or elder care while the
employee and spouse are on a house-hunting trip.

•
House-Hunting Services in the New Location: The Company will select and provide
the services of a relocation professional in the new location to assist the
employee in the selection of a home purchase or rental housing.

•
Reimbursement of Funds: All reimbursement of approved funds will be made by
submitting an expense report to the Relocation Specialist.



C. Relocation Allowance: An allowance of one month’s salary (less taxes, not to
exceed $10,000) will be provided for those miscellaneous expenses the employee
may incur as a result of the relocation to the new location. This could include,
but is not limited to the following areas:
•Cleaning or maid service at the previous primary residence;
•Cost for duplicating medical and dental records;
•Cost for duplicating school records;
•Un-expired club or association membership dues;
•Utility installation or deposit at the new location;
•Driver’s licenses at the new location;
•Telephone charges associated with the relocation;
•Preparation of a will or other legal documents;




--------------------------------------------------------------------------------






•Purchases related to new items for the new residence
•Pet inoculations and other transfer issues, including kenneling if needed.


The employee will receive this allowance as long as any required immigration
paperwork is in order. Receipts are not required for this allowance.
D. Household Goods: The employee’s household belongings will be relocated to the
new location with a moving company selected and coordinated by VeriSign.
VeriSign will pay this moving company directly.
VeriSign will not pay for the shipment or storage of recreational vehicles,
boats, building supplies, bulky collections, firewood or bricks, flammable
items, paint, perishable items, plants, trees, satellite antennas, trailers,
airplanes or any other items that would be considered an exception to “normal”
household goods as determined by VeriSign and the moving company.
Moving services include a pre-departure survey and cost estimate, packing,
transfer of the household goods for shipment to the new location, transfer of
household goods to temporary storage at the new location, delivery of household
goods, and unpacking of specific household goods at the new primary residence.
Details are as follows:
•
Surface Shipment: This shipment is for the household goods that will be
transferred to the new location. A maximum amount of 12,000 pounds will be
transferred.

•
Insurance Coverage: VeriSign will provide full replacement value insurance
coverage on the employee’s household goods that are transferred. A maximum
valuation of $150,000.00 USD will be paid by VeriSign. The employee will be
expected to provide a detailed inventory to the moving company BEFORE the
shipments are removed from the old location residence. Shipments will not leave
the old location until the insurance forms are completed.

•
Automobiles: If an automobile is transferred to the new location, it will be
included with the shipment allowance and shipped with the household goods OR
transported by car carrier, whichever is most cost effective.



E. Travel to the New Location: The employee and accompanying dependents travel
to the new location by the most direct route will be authorized. Travel will not
commence until after the appropriate Immigration documentation is approved. One
of the following selections will be authorized for this travel:
•
Selection One: Transportation to new location/Driving: If the transfer is under
350 miles,

the employee is expected to drive his/her automobile to the new location.
Reimbursement
will include mileage




--------------------------------------------------------------------------------




(according to the VeriSign Travel Policy), reasonable accommodations and
reasonable meals for the employee and family members.


•
Selection Two: Transportation to new location/Air: One way airline tickets will
be authorized for the employee and approved family members according to the
VeriSign Travel Policy for this flight. One domestic pet air transportation will
be paid by VeriSign. All other charges related to the transfer of this pet will
be borne by the employee.



•
Pets: If the family has domestic pets (dogs and/or cats) a total of one domestic
pet will be transferred to the new location. Air transportation will be paid. No
other expenses related to the transfer of this pet will be covered by VeriSign.

F. Temporary Housing at the New Location: This housing is meant to provide the
employee and family with temporary accommodations until household goods arrive
and permanent housing can be arranged in the new location. If possible, the
accommodation will be a furnished apartment for a maximum of 30 days arranged by
the Relocation Specialist. If furnished housing is not available, reasonable
meal expenses will be reimbursed for the time the family is in temporary
housing.
G. Temporary Transportation: If the new location is within 350 miles of the
previous location, the employee is expected to drive his/her personal automobile
to the new location. If the employee’s automobile(s) are transferred to the new
location by moving van or car carrier, auto rental will be provided by VeriSign
until the vehicles arrive as long as that is within a maximum of 30 days.
H. Taxes: With the exception of the relocation allowance, VeriSign will pay the
gross up on all relocation benefits that are considered taxable to the employee
in the U.S. At the end of the tax year, the employee will be provided a summary
of relocation expenses and taxes paid on behalf of the employee.




--------------------------------------------------------------------------------




III Director and Above
I. Old Primary Residence/RENTER: If the employee is renting his/her primary
residence in the old location, he/she must terminate the lease. If the employee
is unable to break the lease without a penalty for this early cancellation,
VeriSign will reimburse the employee up to one month rent or a maximum of
$2,000.00, whichever is less, with the appropriate documentation.
J. Old Primary Residence/HOMEOWNER – Marketing Consulting: This service provides
the employee consultation with a relocation professional who will work with the
employee in planning and executing a strategy for the sale of the primary
residence. This relocation professional will work with the local real estate
representative to provide the following information to the employee.
•Marketing plan and strategy
•Written action plan with recommended sales price
•Creative ideas for promoting the property
•Up to date information on closed and comparable sales
•Up to date information on current listings that compete with employee’s
property


This assistance will provide the employee additional professional resources
needed for the sales strategy, real estate issues, etc. in selling the primary
residence within a reasonable time frame (target is 60 days). The marketing
consultant is available to assist in the negotiation of all offers as well as,
coordinating the closing to assist in the timely sale of the primary residence.




--------------------------------------------------------------------------------




IV Vice President and Above
K. Old Primary Residence/HOMEOWNER: The following situations may be selected by
the homeowner. After each description is the VeriSign benefit, if available,
that would be offered by VeriSign:
•
Homeowner Leaves Primary Residence Vacant: The employee does not choose to sell
the property or have renters in the property. The employee should review
insurance requirements and tax implications for this selection. No VeriSign
benefits are offered.

•
Homeowner Rents Out Primary Residence: The employee does not choose to sell the
property. The employee should review insurance requirements and tax implications
for this selection. No VeriSign benefits are offered.

•
Homeowner Sells Primary Residence: The employee chooses to sell the primary
residence.



VeriSign will pay the closing costs for the sale of the primary residence as
long as the employee participates in the local domestic home sale program
managed by the service provider of VeriSign’s choosing. This is usually referred
to as a Buyer Value Option (BVO) program. It is extremely important that the
service provider be involved in all aspects of the sale of the property or
additional tax costs will be incurred.
Typical home sale expenses that would be reimbursed with appropriate
documentation are Realtors’ commission, transfer costs, and required
inspections. Reimbursement will not include any costs for repairs or “fix-ups”
on the property, property insurance, property taxes, or capital gains related to
the sale of the property.
Additional information will be provided under separate cover for this option.
L. New Primary Residence Purchase: This benefit is available to employees that
owned and sold a primary residence at the old location as a result of this
relocation.
Typical costs eligible for reimbursement will be the non-recurring costs listed
on the HUD statement are covered. Construction loans, mortgage buy-down points,
brokers fees, and repairs will not be reimbursed. The employee must submit the
HUD statement to the Relocation Specialist for this reimbursement.
M. Equity Advance (Bridge Loan): If the employee owns a home in the previous
location and that home has “equity”, then VeriSign may be able to arrange for an
advance on that home equity to be used on the purchase of a new home at the new
location for the employee.




